                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MALIBU MEDIA, LLC,

            Plaintiff,

v.                                           Case No. 18-cv-13480
                                             Honorable Linda V. Parker

JOHN DOE, subscriber assigned IP
address 108.244.197.66,

          Defendant.
____________________________________/

     OPINION AND ORDER GRANTING PLAINTIFF’S MOTION FOR
           LEAVE TO SERVE A THIRD-PARTY SUBPOENA
              PRIOR TO A RULE 26(f) CONFERENCE

      On November 7, 2018, Plaintiff Malibu Media, LLC (“Plaintiff”) filed this

lawsuit against an unknown individual alleging that the individual infringed

Plaintiff’s copyrights when the individual downloaded, copied and distributed

Plaintiff’s copyrighted movies. (ECF No. 1.) Presently before the Court is

Plaintiff’s Motion for Leave to File a Third-Party Subpoena Prior to a Rule 26(f)

Conference, filed November 7, 2018. (ECF No. 2.) Plaintiff filed the motion

seeking to serve a third-party subpoena on Defendant’s Internet Service Provider

(“ISP”) AT&T Internet Services in order to identify the individual associated with

the Internet Protocol (“IP”) address from which the alleged infringing conduct was
                                          2
committed. (Id. at PgID 21-22.) For the reasons that follow, the Court grants

Plaintiff’s motion with certain conditions imposed.

      Plaintiff operates a subscription-based website. (Id. at PgID 21.) Plaintiff

claims the unknown individual’s IP address has been habitually used to infringe

Plaintiff’s copyrighted works. (Id.) Plaintiff asserts it used geolocation technology

to determine the IP address being used by the individual conducting the alleged

infringing activity and determined that the individual was using the internet

systems of AT&T Internet Services. (Id. at PgID 40; ECF No. 1 at PgID 2.)

      Federal Rule of Civil Procedure 26(d)(1) prohibits the propounding of

discovery prior to a Rule 26(f) conference, except in limited circumstances not

applicable here or when authorized by court order. A number of courts have

applied a “good cause” standard to determine whether such discovery should be

authorized. See, e.g., Arista Records LLC v. Does 1-19, 551 F. Supp. 2d 1, 6

(D.D.C. 2008). In copyright infringement cases like the present one, courts

routinely find good cause to permit discovery in advance of a Rule 26(f)

conference to identify the defendants where: (1) the plaintiff makes a prima facie

showing of a copyright infringement claim; (2) the plaintiff submits a specific

discovery request; (3) the information sought is limited in scope and not available

through alternative means; (4) there is a central need for the subpoenaed
                                           3
information; and (5) there is a minimal expectation of privacy on the part of the

defendant. See Arista Records, LLC v. Doe, 604 F.3d 110, 119 (2d Cir. 2010)

(citing Sony Music Entm’t, Inc. v. Does 1-40, 326 F. Supp. 2d 556, 564-65

(S.D.N.Y. 2004)); Arista Records LLC, 551 F. Supp. at 6–7.

      Plaintiff establishes that “good cause” exists for it to serve a third-party

subpoena on AT&T Internet Services in advance of a Rule 26(f) conference.

Plaintiff makes a prima facie showing of a claim of copyright infringement,

submits a specific discovery request, establishes that there are no alternative means

to obtain the information that its seeks through the discovery, establishes a central

need for the information, and Defendant has a minimal expectation of privacy. It

is clear to the Court that Defendant must be identified before this suit can progress

further.

      For these reasons, the Court GRANTS Plaintiff’s Motion for Leave to File a

Third-Party Subpoena Prior to a Rule 26(f) Conference, with certain limitations

outlined herein:

      1.     Plaintiff may serve immediate discovery on AT&T Internet
             Services to obtain the identity of the Defendant Doe by serving
             a Rule 45 subpoena that seeks information sufficient to identify
             the Defendant, including the individual’s name and current (and
             permanent) addresses. Disclosure of the information requested
             is ordered pursuant to 47 U.S.C. § 551(c)(2)(B), which
             authorizes cable operators to disclose personally identifiable
             information when the cable operators are ordered to do so by a
             court.
                                         4

      2.    Plaintiff shall attach a copy of this Opinion and Order to the
            subpoena that it issues.

      3.    Any information disclosed to Plaintiff in response to the Rule
            45 subpoena may be used by Plaintiff solely for the purpose of
            protecting Plaintiff’s rights as set forth in the Complaint.

      4.    If and when AT&T Internet Services is served with a subpoena,
            it shall give written notice, which may include e-mail notice, to
            the subscriber in question within seven (7) days of service of
            the subpoena. If AT&T Internet Services and/or Defendant
            wants to file a motion in response to the subpoena, the party
            must do so before the return date of the subpoena, which shall
            not be less than thirty (30) days from the date of such written
            notice.

      5.    AT&T Internet Services shall not produce the information
            requested before the return date of the subpoena or the
            resolution of any timely filed motion challenging the subpoena,
            whichever occurs later.

      IT IS SO ORDERED.

                                             s/ Linda V. Parker
                                             LINDA V. PARKER
                                             U.S. DISTRICT JUDGE

Dated: November 13, 2018

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, November 13, 2018, by electronic and/or
U.S. First Class mail.

                                             s/ R. Loury
                                             Case Manager
